Citation Nr: 0812219	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-31 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to a rating higher than 10 percent for 
cervical spine spondylosis prior to October 11, 2007, and to 
a rating higher than 20 percent beginning on that date.

3.  Entitlement to an initial rating higher than 10 percent 
for a right elbow disability.

4.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.

5.  Entitlement to an initial rating higher than 10 percent 
for tinea pedis of the right foot.

6.  Entitlement to an initial rating higher than 10 percent 
for pseudofolliculitis barbae.

7.  Entitlement to an initial compensable rating for hammer 
toes on the right foot.

8.  Entitlement to an initial compensable rating for a right 
knee disability.

9.  Entitlement to an initial compensable rating for 
residuals of a right wrist fracture.

10.  Entitlement to an initial compensable rating for a left 
shoulder strain.

11.  Entitlement to an initial compensable rating for herpes 
zoster (i.e., cold sores).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to 
September 2003.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in both Washington, DC, and Roanoke, Virginia.

When the case was last before the Board in June 2006, the 
issues listed on the first two pages of this decision were 
remanded for additional development.  Thereafter, in a 
November 2007 rating decision, the Appeals Management Center 
(AMC) granted an increased rating of 20 percent rating for 
the veteran's cervical spine spondylosis, effective October 
11, 2007.



FINDING OF FACT

In a January 2008 statement, prior to the promulgation of a 
decision in this appeal, the appellant stated that he desired 
to withdraw from appellate status all of the issues currently 
on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction to decide the issues of entitlement to 
an initial rating higher than 10 percent for degenerative 
arthritis of the thoracolumbar spine; entitlement to a rating 
higher than 10 percent for cervical spine spondylosis prior 
to October 11, 2007, and to a rating higher than 20 percent 
beginning on that date; entitlement to an initial rating 
higher than 10 percent for a right elbow disability; 
entitlement to an initial rating higher than 10 percent for 
bilateral pes planus; entitlement to an initial rating higher 
than 10 percent for tinea pedis of the right foot; 
entitlement to an initial rating higher than 10 percent for 
pseudofolliculitis barbae; entitlement to an initial 
compensable rating for hammer toes on the right foot; 
entitlement to an initial compensable rating for a right knee 
disability; entitlement to an initial compensable rating for 
residuals of a right wrist fracture; entitlement to an 
initial compensable rating for a left shoulder strain; and 
entitlement to an initial compensable rating for herpes 
zoster.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  

A Substantive Appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  In 
a January 2008 statement submitted by the veteran, the 
veteran expressed his desire to withdraw from appellate 
status any and all issues on appeal.  Having met the 
requirements of 38 C.F.R. § 20.204, the appellant has 
effectively removed the eleven issues listed on the first two 
pages of this decision from appellate status.  Accordingly, 
the Board does not have jurisdiction to decide the appeal for 
these benefits.  


ORDER

1.  The appeal for entitlement to an initial rating higher 
than 10 percent for degenerative arthritis of the 
thoracolumbar spine is dismissed.

2.  The appeal for entitlement to a rating higher than 10 
percent for cervical spine spondylosis prior to October 11, 
2007, and to a rating higher than 20 percent beginning on 
that date, is dismissed.

3.  The appeal for entitlement to an initial rating higher 
than 10 percent for a right elbow disability is dismissed.

4.  The appeal for entitlement to an initial rating higher 
than 10 percent for bilateral pes planus is dismissed.

5.  The appeal for entitlement to an initial rating higher 
than 10 percent for tinea pedis of the right foot is 
dismissed.

6.  The appeal for entitlement to an initial rating higher 
than 10 percent for pseudofolliculitis barbae is dismissed.

7.  The appeal for entitlement to an initial compensable 
rating for hammer toes on the right foot is dismissed.

8.  The appeal for entitlement to an initial compensable 
rating for a right knee disability is dismissed.

9.  The appeal for entitlement to an initial compensable 
rating for residuals of a right wrist fracture is dismissed.

10.  The appeal for entitlement to an initial compensable 
rating for a left shoulder strain is dismissed.

11.  The appeal for entitlement to an initial compensable 
rating for herpes zoster (cold sores) is dismissed.




____________________________________________
C.L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


